     Case 3:19-cv-00575-VLB Document 60 Filed 02/11/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

NICHOLAS CLARK,                          :
                                         :
                             Plaintiff,  :          Case No.: 3:19 cv 00575 (VLB)
                                         :
       vs.                               :
                                         :
COOK, ET AL.                             :
                                         :
                             Defendants. :          FEBRUARY 11, 2021


PLAINTIFF’S MOTION FOR EXTENSION OF TIME TO OBJECT TO OR ANSWER
  DEFENDANT’S INTERROGATORIES AND REQUESTS FOR PRODUCTION

       Pursuant to D.Conn.L.Civ.R. 7, plaintiff, Nicholas Clark, in the above-entitled action,

by and through his attorney, James V. Sabatini, Esquire, moves for an extension of time of

thirty (30) days to March 15, 2021, in which to object to or answer the Defendant, Dr. Gerald

Valletta’s, Interrogatories and Requests for Production dated January 12, 2021. The additional

time is needed to properly and adequately respond to the written discovery.

       Defense counsel consents to the instant Motion.
     Case 3:19-cv-00575-VLB Document 60 Filed 02/11/21 Page 2 of 2




                                               Respectfully Submitted,



                                           By /s/ James V. Sabatini
                                             James V. Sabatini, Esquire CT 19899
                                             Sabatini and Associates, LLC
                                             One Market Square
                                             Newington, CT 06111
                                             Tel. No.: 860-667-0839
                                             Fax No.: 860-667-0867
                                             e-mail: jsabatini@sabatinilaw.com

                                               Attorney for Plaintiff


                       ELECTRONIC CERTIFICATE OF SERVICE

        I hereby certify that on February 11, 2021, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by email to all parties by operation of the Court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated in the Notice of Electronic
Filing. Parties may access this filing through the Court’s CM/ECF System.




                                               /s/ James V. Sabatini
                                                  James V. Sabatini
